Case 1:18-cv-10007-AJN Document 46 Filed 12/17/18 Page 1 of 4
Case 1:18-cv-10007-AJN Document 41 Filed 11/08/18 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

NARANBOLD GANTULGA, derivatively on
behalf of AMC ENTERTAINMENT

HOLDINGS, INC., Case No. 1:18-cv-10007-CM
Plaintiff,

Vv.

ADAM M. ARON, CRAIG R. RAMSEY,
CHRIS A. COX, LIN ZHANG, JACK Q.
GAO, MAOJUN ZENG, ANTHONY J.
SAICH, LLOYD HILL, GARY F, LOCKE,
HOWARD W. KOCH, JR., and KATHLEEN
M, PAWLUS,

Defendants,
and

AMC ENTERTAINMENT HOLDINGS,
INC,,

Nominal Defendant.

 

 

STIPULATION AND {2ROPUSED] ORDER TO STAY
DERIVATIVE ACTION

WHEREAS, the above-captioned action (the “Derivative Action”) was filed on May 21,
2018 in the United States District Court for the District of Kansas by plaintiff Naranbold Gantulga
(“Plaintiff”), on behalf of nominal defendant AMC Entertainment Holdings, Inc. (the “Company”),
against Adam M. Aron, Craig R. Ramsey, Chris A. Cox, Lin Zhang, Jack Q. Gao, Maojun Zeng,
Anthony J. Saich, Lloyd Hill, Gary F. Locke, Howard W. Koch, Jr., and Kathleen M. Pawlus

(collectively, the “Individual Defendants” and together with the Company, the “Defendants”’);

 
Case 1:18-cv-10007-AJN Document 46 Filed 12/17/18 Page 2 of 4
Case 1:18-cv-10007-AJN Document 41 Filed 11/08/18 Page 2 of 4

WHEREAS, on September 17, 2018, Plaintiff filed a Verified Amended Shareholder
Derivative Complaint in the Derivative Action, which added Dalian Wanda Group Co. (“Wanda”)
as a defendant;

WHEREAS, on October 30, 2018, the Derivative Action was transferred from the United
States District Court for the District of Kansas to this Court pursuant to 28 U.S.C. § 1404(a) on
the parties’ consent;

WHEREAS, there is currently pending in this Court a related securities class action filed
on January 12, 2018, styled Hawaii Structural Ironworkers Pension Trust Fund v. AMC
Entertainment Holdings, Inc., et al., Case No. 1:18-cv-00299 (the “Securities Class Action”);

WHEREAS, the Securities Class Action and this Derivative Action contain overlapping
allegations and name some of the same defendants;

WHEREAS, in light of the similarities between this Derivative Action and the earlier-filed
Securities Class Action, to conserve the parties’ and judicial resources and to promote “the just,
speedy, and inexpensive determination of [this] action,” Fed. R. Civ. P. 1, the parties to this
Derivative Action (the “Parties” and each, a “Party”) agree that all proceedings and deadlines in
this Derivative Action, including discovery and Defendants’ obligation to move, answer, or
otherwise respond to the complaint filed in the Derivative Action, should be temporarily stayed;

IT IS HEREBY STIPULATED AND AGREED, by and between the attorneys for the
undersigned parties to this Derivative Action, as follows:

I. All proceedings and deadlines in this Derivative Action, including the filing of
pleadings, motion practice, and any discovery, shall be temporarily stayed, however, any Party
may terminate the stay upon 30-days’ notice following a dismissal of the Securities Class Action

with prejudice;

 
Case 1:18-cv-10007-AJN Document 46 Filed 12/17/18 Page 3 of 4
Case 1:18-cv-10007-AJN Document 41 Filed 11/08/18 Page 3 of 4

2. Defendants shall promptly notify Plaintiff of any related derivative lawsuits or
threatened, related derivative lawsuits that they become aware of;

3, Defendants shall promptly notify Plaintiff if any related derivative lawsuit is not
stayed for the same duration;

4, Plaintiff may lift the stay upon 30-days’ notice to the other Parties in writing if a
related derivative lawsuit is not stayed for the same duration or if a related derivative lawsuit is
being resolved and the resolution includes a release of Plaintiff's claims;

5. During the pendency of the stay, Defendants shall include Plaintiff in any mediation
or formal settlement talks with the plaintiff(s) in the Securities Class Action, any purported
plaintiff in any related derivative lawsuit, or any purported plaintiff in any related, threatened
derivative lawsuit;

6. Defendants shall promptly provide Plaintiff with copies of any documents produced
to plaintiff(s) in the Securities Class Action, any related derivative lawsuits, and any related,
threatened derivative lawsuits, or to any purported shareholder of the Company in response to a
related books and records demand. The provision of any such documents will not constitute waiver
of, or in any way limit, Defendants’ right to move to dismiss the Derivative Action for failure to
adequately plead demand futility or make a pre-suit demand;

7, Prior to the production of any documents by Defendants to Plaintiff, the Parties
shall enter into a confidentiality agreement and/or a protective order;

8. If the stay of proceedings is lifted, the Parties shall meet and confer and submit a
proposed scheduling order governing further proceedings in the Derivative Action, including the
date by which Defendants must move, answer or otherwise respond to the complaint in the

Derivative Action, and the date and time for a case management conference;

 
eee"

Case 1:18-cv-10007-AJN Document 46 Filed 12/17/18 Page 4 of 4
Case 1:18-cv-10007-AJN Document 41 Filed 11/08/18 Page 4 of 4

9. All hearings or conferences currently scheduled shall be postponed until the date

and time that will be specified in the proposed scheduling order to be submitted by the Parties;

10. Notwithstanding this stay of the Derivative Action, Plaintiff may move for leave to

file a second amended complaint, and in the event that the Court grants the motion and Plaintiff

files a second amended complaint, Defendants shall not respond to it during the pendency of the

stay; and

1], The Parties respectfully request the Court to enter an

IT IS SO ORDERED.

Dated: lo/1#/ l¥

STIPULATED TO AND APPROVED BY:

Dated: November 8, 2018

JHE BROWN LAW FIRM, PC,

Timothy W. Brown

~ Alexander P. McBride

240 Townsend Square

Oyster Bay, NY 11771

Telephone: (516) 922-5427
Facsimile: (516) 344-6204

Email: tbrown@thebrownlawfirm.net

THE ROSEN LAW FIRM, P.A.
Phillip Kim

275 Madison Avenue

New York, NY 10016
Telephone: (212) 686-1060
Facsimile: (212) 202-3827

Email: pkim@rosenlegal.com

Attorneys for Plaintiff

rder to this effect.

  

dls lg

 

 

 

Hon, ehrainarr A Desen 7. Nathen
United States District Judge

WEIL, GOTSHAL & MANGES LLP

Su d Alete) abt by —_
John A, Neuwirth
Joshua S, Amsel
Matthew S. Connors
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Email: john. neuwirth@weil.com

joshua.amsel@weil.com
matthew.connors@weil.com

   

Attorneys jor Defendants

 
